                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   KAREN BERNSTEIN,                                Case No.18-cv-01801-JSC
                                                   Plaintiff,
                                   8
                                                                                       ORDER RE: DISCOVERY DISPUTES
                                            v.
                                   9

                                  10   BMW OF NORTH AMERICA, LLC,
                                                   Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13       1. Defendant shall make percipient witness Nancy McDonald available for deposition

                                  14          given her personal involvement in the facts of this case. Defendant’s lament about the

                                  15          cost of counsel travelling to New Jersey does not satisfy its burden to obtain a

                                  16          protective order prohibiting Plaintiff from taking Ms. McDonald’s deposition. The

                                  17          Court suggested and Plaintiff agreed to take Ms. McDonald’s deposition by video;

                                  18          however, Defendant declined. Defendant’s assertion that it is “effectively impossible

                                  19          to defend a deposition remotely” is not persuasive, especially given Defendant’s

                                  20          contention that Ms. McDonald has nothing relevant to offer and merely performed

                                  21          essentially clerical functions.

                                  22       2. Plaintiff’s request for a further 30(b)(6) deposition is DENIED. Plaintiff does not

                                  23          identify any specific material question that the witness was unable to answer.

                                  24          Plaintiff’s real complaint appears to be about the failure to produce documents sought

                                  25          in connection with the deposition. See Fed. R. Civ. P. 30(b)(2), 34. It does not appear

                                  26          that Defendant served a written response to the request; if it had done so it would be

                                  27          required to state in writing if no responsive documents exist, it is producing all the

                                  28          responsive documents in its possession, custody or control, or it is withholding
                                   1             documents. Accordingly, on or before April 2, 2019 Defendant shall (1) produce

                                   2             responsive documents to the 30(b)(6) deposition document request if any have not been

                                   3             produced, and (2) provide a written response to the deposition document request in

                                   4             accordance with Federal Rule of Civil Procedure 34(b)(2).

                                   5             This Order disposes of Docket No. 50.

                                   6         IT IS SO ORDERED.

                                   7   Dated: March 25, 2019

                                   8

                                   9
                                                                                                 JACQUELINE SCOTT CORLEY
                                  10                                                             United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
